ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1953-11-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER OF NOVEMBER 3rd, 1953

1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L?OR MONÉTAIRE

PRIS A ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D'IRLANDE DU NORD ET
ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 3 NOVEMBRE 1953

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows:

“Case of the monetary gold removed from Rome in 1943,
Order of November 3rd, 1953: 1.C. J. Reports 1953, p. 44.”

La présente ordonnance doit être citée comme suit:

« Affaire de Vor monétaire pris à Rome en 1943,
Ordonnance du 3 novembre 1953: C.I. J. Recueil 1953, p. 44.»

 

Sales number 109

 

 

 
44

INTERNATIONAL COURT OF JUSTICE

November 3rd YEAR 1953

General List :

No. 19 November 3rd, 1953

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER

The International Court of Justice,
having regard to Articles 48 and 49 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Makes the following Order :

Having regard to the Application dated May 19th, 1953, and
filed in the Registry of the Court on that date, by which the Itahan
Republic instituted proceedings against France, the United King-
dom of Great Britain and Northern Ireland and the United States
of America in the case of the monetary gold removed from Rome

Having regard to the Order of July 1st, 1953, fixing time-limits
for the filing of a Memorial and Counter-Memorials in that case, and
reserving the rest of the procedure for further decision,

Whereas on October 30th, 1953, the Agent of the Government of
the Republic of Italy in this case filed in the Registry a document
bearing the same date, and entitled ‘‘Affaire de l’or monétaire pris
a Rome en 1943 —- Question préliminaire”,

Whereas the said document, filed before the expiry of the time-
limit fixed for the filing of a Memorial by the Government of the

4
45 MONETARY GOLD CASE (ORDER OF 3 XI 53)

Italian Republic, requests the Court, for the reasons therein set
out, and having regard to Article 62 of the Rules, to adjudicate on
the preliminary question of its jurisdiction to deal with the merits
of the claim set forth under No. 1 of the Submissions of the Appli-
cation submitted to the Court on May 19th, 1953,

Whereas, without prejudging the question of the interpretation
and application of Article 62 of the Rules of Court, it is deemed
appropriate to give the Government of the Italian Republic an
opportunity to define its position and to submit documents in
support thereof ;

THE COURT
Suspends the proceedings on the merits ;

Fixes December 15th, 1953, as the time-limit within which the
Italian Government may present a written statement defining its
position, together with documents in support ;

Fixes February 15th, 1954, as the time-limit within which the
Governments of the French Republic, the United Kingdom of
Great Britain and Northern Ireland and the United States of
America may present written statements of their observations and
submissions ;

Reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this third day of November, one
thousand nine hundred and fifty-three, in five copies, one of which
will be placed in the archives of the Court and the others will be
transmitted to the Governments of the Italian Republic, of the
French Republic, of the United Kingdom of Great Britain and
Northern Ireland and of the United States of America, respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
